Title: Editorial Note on Remedies for the Stone, 1782
From: 
To: 


Franklin received dozens of remedies for the stone during his stay in France, from friends and strangers alike. Most were unsolicited and many are undated. We have determined that most of the undated remedies were sent in response to later episodes; they will be noted in future volumes. The rest we describe here at their earliest possible date, following Franklin’s first attack. All of them are in French.
Don Adroyon, a Spanish marine officer, spells French phonetically in a nearly illegible hand. Being at Passy, he has heard about Franklin’s health, and like all honest men he is concerned. He understands that a certain substance (possibly calomellas) from South America is a powerful agent against the stone.
Two pages survive of what may have been a longer letter from the duc de Chaulnes. He hates consulting doctors but relies on one named Guenand, who is sensible and has had excellent apothecary training. Just that morning Guenand gave him a very good and simple remedy for the stone, to which, Vaughan tells him, Franklin is susceptible. It is soap lye diluted in water, which one should inject into the bladder through a catheter in the urethra. Would Franklin like Chaulnes to send the doctor to him?
Guerin, médécin du roy, writes that mineral water from Griesbach in Alsace is renowned for its effectiveness in all maladies of the kidneys and bladder, especially the gravel. It is this property that gave the town its name, since “gries” in French is “gravelle.” As with all mineral water, one should begin treatment by drinking two or three glasses daily, gradually increasing the number to ten or twelve. Continue this for two or three weeks, or more, if it is having a good effect. The waters of Contreville in Lorraine are also reputed to be beneficial in the same maladies.
A Bordeaux merchant named Vincent has heard about Franklin’s acute attack of the stone from John Bondfield. Bondfield, who knows that Vincent possesses a remedy, has asked him to send it. The cure is infallible, but is a secret. Vincent offers to forward the remedy and instructions for its use, but solemnly asks that Franklin divulge the secret to no one.
The remaining miscellaneous remedies were written on separate sheets in unknown hands. “Recette contre les Coliques Néphrétiques” contains instructions for making a decoction of rhubarb, sugar, and cream of tartar. “Remède contre le Calcul et la Gravelle” recommends a plant that is just beginning to come to the notice of the Faculty of Medicine: the nettle. An infusion of steeped nettles has marvelous diuretic properties. A brief note entitled “Une infusion à jeun de l’uva ursi” notes that the bearberry has been used with success in Switzerland, and was recently introduced to Paris and London. Mr. Nairne of the Royal Society has found it effective. “Remede éprouvé contre les pierres calculs et graviers de la Vessie” was obtained from a seventy-eight-year-old man who claims to have been cured by it, and whose “Observation” follows the remedy. The ingredients are: a pinch of pellitory, a pinch of white nettle flowers, a pinch of linseed, and an ounce of elm shoots, boiled together in sufficient water to result in one pint of liquid. The patient is to drink a pint in the morning, on an empty stomach, for three consecutive days. After two days’ pause, the remedy may be repeated if necessary.
